I concur in the result arrived at by the court in the majority opinion in the above-entitled case.
ROBINSON, J. This is an appeal from a judgment on directed verdict for $1,542.25. The complaint is based on a written contract dated February 27, 1918. The plaintiff agrees to sell typewriting machines for defendant. He agrees to purchase twelve machines a month and defendant agrees to furnish the same from time to time as ordered at a discount of 50 per cent from the list price, payable in cash with the order or C. 0. D. The complaint avers that the average profit to plaintiff on each machine was $54.50, which is manifestly untrue. It avers that defendant refused to ship plaintiff twelve machines a month to his damage $1,674.26. The contract was terminated by notice of cancelation on July 31st, to become effective August 31st. During the life of the contract defendant was bound to fill cash or C. O. D. orders for twelve machines a month. The total of all orders was ninety and they were given without cash. They were given on uncertified checks, which are commonly a poor substitute for cash. On such orders defendant shipped fifty-three machines and failed in the shipment of nineteen.
Now the measure of damages was thus: "The excess, if any, of the value of the property to the buyer over the contract price." Comp. Laws, § 7153. The complaint does not state facts or in any way show the damage. It does aver that the average profits upon said machines to the plaintiff was the sum of $54.50, and that by reason of the failure of defendant to comply with the contract the plaintiff suffered damages to the sum of $1,674.26, but that is manifestly untrue, and it does not show "the excess value of the property to the buyer over the contract price." The list price of each machine was from $105 to $117. The plaintiff was bound to sell each machine at half the list
price, to pay freight or express on it from Syracuse, New York, to keep it in repair when sold, and to incur the expense of making sales and the risk of collecting the money. The alleged damage assumes that the machines were sold without any risk or expense. That is manifestly preposterous. The seller of typewriting machines does well when he makes a clear profit of 50 per cent on his investment. Surely he does not make 100 per cent. If machines could be sold at list price, without any trouble, risk, or expense, then for making a sale there would be no occasion for paying half the list price. In directing a verdict the court was manifestly in gross error. Hence the judgment must be reversed and the case remanded for a new trial. It is true that in this case both parties moved for a directed verdict, but as the court did not take the case from the jury and decide it on findings of fact and conclusions of law, the appeal does not make it a court case and warrant this court in trying the case anew. And, in any event, the case must be remanded, because there has been a mistrial. Neither the complaint nor the evidence bears on the proper measure of damages.
 *Page 411